                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19     PageID.1   Page 1 of 22




                                               UNITED STATES DISTRICT COURT
                                           FOR THE EASTERN DISTRICT OF MICHIGAN

                            JASON KUTCHINSKI,
                            as parent and next friend to H.K.,                  Case No.: 19-13810
                            a minor,                                         Honorable ______________
                                 Plaintiff,
                                                                                   COMPLAINT
                                  v.
                                                                                 JURY DEMANDED
                            FREELAND COMMUNITY
                            SCHOOL DISTRICT,

                            MATTHEW A. CAIRY,
OUTSIDE LEGAL COUNSEL PLC




                            in his official and individual capacity,
     www.olcplc.com




                                  and

                            TRACI L. SMITH,
                            in her official and individual capacity,
                                  Defendants
                                                                       /

                            OUTSIDE LEGAL COUNSEL PLC                      MATTHEW E. GRONDA (P73693)
                            PHILIP L. ELLISON (P74117)                     Counsel for Plaintiff
                            Attorney for Plaintiff                         PO Box 70
                            PO Box 107                                     St. Charles, MI 48655
                            Hemlock, MI 48626                              (989) 249-0350
                            (989) 642-0055                                 matthewgronda@gmail.com
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                 COMPLAINT FOR VIOLATIONS OF THE FIRST AMENDMENT

                                  NOW COMES Plaintiff JASON KUTCHINSKI, as parent and next

                            friend to H.K., a minor, by and through counsel, and complains as follows:




                                                                       1
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19    PageID.2   Page 2 of 22




                                                          INTRODUCTION

                                  1.    Government is not the arbiter of taste.

                                  2.    Michigan     public   schools,   like     Defendant    FREELAND

                            COMMUNITY SCHOOL DISTRICT, and their officials, like Defendants

                            MATTHEW A. CAIRY and TRACI L. SMITH, do not assume the role of

                            parents in raising and disciplining (if appropriate) minors for speech

                            occurring outside the school setting merely because they dislike the content.

                                  3.    This action seeks to vindicate rights protected by the First
OUTSIDE LEGAL COUNSEL PLC




                            Amendment to the United States Constitution and is brought under 42 U.S.C.
     www.olcplc.com




                            § 1983.

                                                              PARTIES

                                  4.    Plaintiff JASON KUTCHINSKI is the parent and next friend to

                            H.K., his minor son, both of whom are residents of the State of Michigan.

                                  5.    Defendant FREELAND COMMUNITY SCHOOL DISTRICT is a

                            Michigan school district formed under the laws of the State of Michigan, and

                            is named as a person as provided by 42 U.S.C. § 1983.

                                  6.    Defendant MATTHEW A. CAIRY is the superintendent of

                            Freeland Community School District and is sued in both his official and

                            individual capacities.




                                                                  2
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.3   Page 3 of 22




                                  7.    Defendant TRACI L. SMITH is the high school principal at

                            Freeland Community School District and is sued in both her official and

                            individual capacities.

                                                          JURISDICTION
                                  8.    This is a civil action brought pursuant to 42 U.S.C. § 1983 for

                            injunctive and declaratory relief together with monetary damages against

                            Defendants for violations of H.K.’s federal rights under the United States

                            Constitution.
OUTSIDE LEGAL COUNSEL PLC




                                  9.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which
     www.olcplc.com




                            authorizes federal courts to decide cases concerning federal questions; 28

                            U.S.C. § 1343, which authorizes federal courts to hear civil rights cases; and

                            28 U.S.C. § 2201, which authorizes declaratory judgments via the

                            Declaratory Judgment Act.

                                  10.   Venue is proper in this Court as Defendants conduct their

                            business in the Eastern District of Michigan.

                                                     GENERAL ALLEGATIONS

                                  11.   H.K. is a student at Freeland Community School District.

                                  12.   Outside of school hours and while not on school grounds on

                            Saturday, May 11, 2019, H.K., a then-14-year-old minor, created an

                            Instagram account under a pseudo-name which loosely corresponds with the



                                                                  3
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.4   Page 4 of 22




                            name of H.K.’s biology teacher, Steven M. Schmidt, at the Freeland

                            Community School District.

                                 13.   Instagram is a photograph and video-sharing social networking

                            service owned by Facebook, Inc. for which users upload photos and videos

                            for private or public sharing and is extremely popular with teenagers and

                            young adults.

                                 14.   An Instagram user interacts with other users by following them,
OUTSIDE LEGAL COUNSEL PLC




                            being followed by them, commenting, liking, and tagging shared content, and
     www.olcplc.com




                            private messaging.

                                 15.   H.K. used no school computers or equipment to create the

                            Instagram account in question.

                                 16.   H.K. worked from his own Xbox during non-school hours when

                            creating the Instagram account.

                                 17.   The Instagram profile created was clearly a parody and would be

                            perceived as such by any reasonable person if such reasonable person had

                            been provided access with the private username/password.

                                 18.   H.K. created the profile for his own amusement and the

                            amusement of his friends, and did not use (and did not intend to use) the

                            account for any other purpose.




                                                                 4
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.5   Page 5 of 22




                                 19.   As his initial post, H.K. posted a photograph of a gasoline pump

                            nozzle having an embedded hypodermic needle containing a written

                            comment below the photograph (the “Gas Pump Post”) saying “Watch out

                            guys, I am concerned for everyone’s safety.”

                                 20.   A screenshot of Gas Pump Post is as follows—
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                 21.   The Gas Pump Post was so nonsensical that no reasonable

                            person could take its contents seriously, and no one did.



                                                                 5
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.6   Page 6 of 22




                                 22.   Nothing about the Gas Pump Post is a true threat, defamation,

                            or any other exception to the First Amendment’s prohibition on abridging

                            speech to warrant governmental punishment.

                                 23.   Thereafter, H.K. shared the login/password credentials for the

                            Instagram account with two friends, K.L. and L.F.

                                 24.   Later (and also outside school grounds or school hours) one or

                            both later made other posts to the account without knowledge or permission
OUTSIDE LEGAL COUNSEL PLC




                            of H.K.
     www.olcplc.com




                                 25.   Certain posts by K.L. and L.F. have been described by and/or

                            treated by Defendants as “inappropriate.”

                                 26.   H.K. did not post, author, or otherwise authorize, encourage, or

                            approve of any of the comments or any of the posts found by Defendants to

                            be “inappropriate.”

                                 27.   On information and belief, K.L. and L.F. admitted to Defendant

                            TRACI L. SMITH they were the sole author(s) of the alleged posts containing

                            the speech perceived by Defendants to be sexual and/or violent in nature.

                                 28.   To be clear, however, the disputed postings made by K.L. and

                            L.F. contained no “true threats” or obscenity, as those terms are defined in

                            the law. Nothing on the Instagram account could reasonably be construed




                                                                 6
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.7   Page 7 of 22




                            as threatening or violent to any person and thusly is seemingly also protected

                            First Amendment speech.

                                 29.   H.K. never brought to school a printout of any of the

                            posts/comments, nor did he ever download it on a school computer.

                                 30.   Biology teacher Steven M. Schmidt somehow discovered the

                            Instagram account less than 12 hours from its creation in the early morning

                            hours (i.e. 6:00a.m.) of Sunday, May 12, 2019 and reported it to his school
OUTSIDE LEGAL COUNSEL PLC




                            building’s principal, Defendant TRACI L. SMITH, during off-school hours.
     www.olcplc.com




                                 31.   It is unclear why he made the report to Defendant TRACI L.

                            SMITH, his boss and a government official, rather than his own attorney or

                            perhaps the police given that none of the alleged speech happened during

                            school hours or during a school sponsored event.

                                 32.   As a public official himself, biology teacher Steven M. Schmidt

                            knew or should have known that expression may not be prohibited simply

                            because society finds the idea offensive or disagreeable.

                                 33.   On Monday, May 13, 2019, Defendant TRACI L. SMITH began

                            an on-campus investigation regarding the off-campus speech despite there

                            being no disruption of classes or otherwise at the school as a result of the

                            posting of the Gas Pump Post, which was up for less than 30 hours.




                                                                  7
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.8   Page 8 of 22




                                 34.   On information and belief, Defendant TRACI L. SMITH’s

                            investigation was commenced without any actual or forecastable disruption

                            occurring or about-to-occur by or among students on the campus of Freeland

                            Community School District, including no class cancellations, disorder,

                            violence, and/or classroom disturbance.

                                 35.   The catalyst of Defendant TRACI L. SMITH’s actions was the

                            content of the postings (i.e. the “horrible things about our staff members”),
OUTSIDE LEGAL COUNSEL PLC




                            and not any disruptive effects upon the student body or school operations.
     www.olcplc.com




                                 36.   Defendant     TRACI    L.   SMITH’s    action(s)   also    involved

                            immediately contacting the Tittabawassee Township Police Department, the

                            local law enforcement agency.

                                 37.   Through contacts with corporate representatives of Instagram,

                            the Tittabawassee Township Police Department obtained “IP addresses”

                            from the social media platform which establishes that none of the posts

                            deemed as inappropriate were posted or otherwise originated from H.K.

                                 38.   In a written statement (for which H.K. and Plaintiff JASON

                            KUTCHINKI dispute the truth of the assertions therein), Defendant TRACI L.

                            SMITH asserted that after contacting local law enforcement officials, one or

                            more of these law enforcement officers claimed to have started writing

                            search warrants for all the homes of the students guessed to be involved but


                                                                   8
                             Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.9   Page 9 of 22




                            sought Defendant TRACI L. SMITH’s direct assistance, as an agent of the

                            police, to get the students involved to “admit to their posts and share exactly

                            what their involvement was so we would cause much less stress on our

                            families.”

                                  39.    As such, Defendant TRACI L. SMITH agreed to be an agent of

                            the Tittabawassee Township Police Department.

                                  40.    At no time did Defendant TRACI L. SMITH disclose she had
OUTSIDE LEGAL COUNSEL PLC




                            agreed to be an agent of the Tittabawassee Township Police Department.

                                         Defendant TRACI L. SMITH then contacted H.K.’s father,
     www.olcplc.com




                                  41.

                            Plaintiff JASON KUTCHINSKI, who immediately went to the school for a

                            meeting with Defendant TRACI L. SMITH and H.K.

                                  42.    Once in the meeting began, Defendant TRACI L. SMITH, acting

                            both on behalf of her public educational office and as a newly made agent of

                            local law enforcement, failed to give H.K. or his father, Plaintiff JASON

                            KUTCHINSKI, any Miranda warning.

                                  43.    In a written statement made later (see Exhibit C), Defendant

                            TRACI L. SMITH falsely asserted that 1.) H.K. was initially uncooperative

                            and 2.) denied knowing anything about the “inappropriate” Instagram posts.




                                                                  9
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.10   Page 10 of 22




                                 44.   Defendant TRACI L. SMITH intentionally made these intentional

                            misrepresentations to seek and obtain improper punishment for the First

                            Amendment protected speech by H.K.

                                 45.   Plaintiff JASON KUTCHINSKI was present in the room at the

                            time his son, H.K., explained to Defendant TRACI L. SMITH the

                            circumstances with the Instagram account.

                                 46.   H.K. was fully cooperative despite not being aware of his right to
OUTSIDE LEGAL COUNSEL PLC




                            remain silent under the Fifth Amendment due to Defendant TRACI L.

                            SMITH’s failure to provide the required Miranda warning.
     www.olcplc.com




                                 47.   On information and belief, Defendant TRACI L. SMITH was told

                            by K.L. and L.F. before the interrogation with H.K. and his father that that

                            none of the posts deemed as inappropriate were posted by or otherwise

                            originated from H.K. See Exhibit C.

                                 48.   In a cooperative and truthful fashion, H.K. explained that he

                            created a non-public Instagram account using the parodic name

                            “schmidtmsteven” and had posted the Gas Pump Post but none of the other

                            posts deemed “inappropriate” by Defendants’ contented-based viewpoint.

                                 49.   According to a written statement made by Defendant TRACI L.

                            SMITH, the posting of the Gas Pump Post by H.K. and the posting of the




                                                                  10
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19     PageID.11   Page 11 of 22




                            inappropriate postings by someone other than H.K. “matched the information

                            [she] had learned in [her] investigation.” Exhibit C.

                                  50.   Despite not being within an exception to the protections of the

                            First Amendment, Defendant TRACI L. SMITH intentionally and with willful

                            disregard of well-established federal rights, sought to permanently expel

                            H.K. for his protected First Amendment activities and took active steps to

                            advocate and recommend H.K. be removed as a student at Freeland
OUTSIDE LEGAL COUNSEL PLC




                            Community School District for constitutionally protected speech (i.e. the Gas

                            Pump Post) and other speech (the “inappropriate posts”) not undertaken or
     www.olcplc.com




                            authorized by H.K.

                                  51.   Upon the completion of the investigation by Defendant TRACI L.

                            SMITH, Defendants TRACI L. SMITH and MATTHEW A. CAIRY initiated

                            expulsion charges against H.K. consisting of 1.) gross misconduct contrary

                            to General Rules and Recommendations #10, 2.) willfully impersonating a

                            staff member online contrary to General Rules and Recommendations #24,

                            3.) sharing log in information leading to threats and inappropriate photos and

                            comments towards staff contrary to General Rules and Recommendations

                            #9, 4.) dishonesty contrary to General Rules and Recommendations #5, and

                            5.) possible violations of General Rules and Recommendations #21, “sexual

                            harassment,” and “suspension and expulsion policy.”


                                                                  11
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19    PageID.12   Page 12 of 22




                                  52.   Defendant MATTHEW A. CAIRY and Defendant TRACI L.

                            SMITH sought expulsion for unconstitutional reasons.

                                  53.   H.K., by and through his father, retained legal counsel who

                            contacted Defendant MATTHEW A. CAIRY by telephone on May 22, 2019

                            to adjourn the extraordinarily-fast scheduled expulsion hearing to allow time

                            for unfulfilled due process disclosures and for counsel to fully investigate.

                                  54.   Defendant MATTHEW A. CAIRY agreed to the same.
OUTSIDE LEGAL COUNSEL PLC




                                  55.   Also on May 22, 2019, counsel for H.K. followed up the telephone
     www.olcplc.com




                            call by confirming the same by letter and also demanded all of the following—

                                        •     all rules, policies, and/or guidelines [H.K.] is accused of
                                              violating;
                                        •     all evidence proposed to utilized at the expulsion hearing;
                                        •     all evidence that can, may, or will exculpate [H.K.];
                                        •     any and all written, oral, or provided statements by any
                                              persons related to the matters involving [H.K.];
                                        •     a list of all to be called or potential witnesses (and any
                                              expected testimony)
                                        •     his transcripts (grades);
                                        •     disciplinary history;
                                        •     all written (or unwritten) processes, procedures, standards,
                                              and/or practices (including Board of Education policies of
                                              and regarding expulsion; and
                                        •     the investigative involvement of Matt Cairy to the matter in
                                              dispute.

                                  56.   A fair and accurate copy of the May 22, 2019 letter is attached

                            as Exhibit D.




                                                                  12
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.13   Page 13 of 22




                                 57.   Counsel for H.K. (and his father) filed a Freedom of Information

                            Act request with the Tittabawassee Township Police Department for copies

                            of the IP address records obtained from Instagram.

                                 58.   The request was denied by the Tittabawassee Township Police

                            Department due to an alleged ongoing investigation against H.K. iniitated by

                            Defendant TRACI L. SMITH.

                                 59.   On May 28, 2019, Defendant MATTHEW A. CAIRY sent a letter
OUTSIDE LEGAL COUNSEL PLC




                            fully disclosing the actual charges in greater detail and produced certain

                            evidence, school rules and policies, and student records sought by H.K.’s
     www.olcplc.com




                            counsel, but was not able to produce the Instagram IP address records

                            because only the Tittabawassee Township Police Department had the

                            exculpatory records.

                                 60.   On May 29, 2019, Plaintiff JASON KUTCHINSKI initiated a state

                            court equitable legal action against the Township of Tittabawassee and two

                            of its police officials to compel production of the IP address records as

                            needed evidence in the expulsion hearing as there is no compulsory process

                            (i.e. administrative subpoenas) available to compel production of exculpatory

                            records which are known to be held and in the possession of third parties

                            and refused to be provided solely for the expulsion hearing.




                                                                 13
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19     PageID.14   Page 14 of 22




                                  61.    After meeting with the assigned judicial officer and setting a

                            hearing date, the officers of the Tittabawassee Township Police Department

                            agreed to produce the IP address records.

                                  62.    On July 1, 2019, counsel for H.K. and his father wrote to

                            Defendant MATTHEW A. CAIRY by letter informing him of the conclusion of

                            the investigation, together with the conclusion of the lawsuit against the local

                            police department for records, and was prepared for the hearing before
OUTSIDE LEGAL COUNSEL PLC




                            Defendant MATTHEW A. CAIRY1 including “presenting evidentiary

                            corroboration that the Instagram posts were not made by” H.K.
     www.olcplc.com




                                  63.    A fair and accurate copy of the July 1, 2019 letter is attached as

                            Exhibit F.

                                  64.    As part of that July 1, 2019 letter, counsel for H.K. and his father

                            further informed Defendant MATTHEW A. CAIRY of the federal appellate en

                            banc court decision from the US Court of Appeals for the Third Circuit which

                            is nearly identical to the circumstances in this case. In J.S. v Blue Mountain

                            Sch Dist, 650 F.3d 915 (3rd Cir. 2011), the Third Circuit, sitting en banc,

                            reversed a school’s determination that a suspension was an appropriate




                                  1Defendant MATTHEW A. CAIRY was assigned as the expulsion hearing officer,
                            pursuant to MCL 380.1311, and the relevant Board of Education policies.

                                                                   14
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19       PageID.15    Page 15 of 22




                            punishment for a student who created a similar parodic social media account

                            that made fun of her middle school principal.2

                                  65.    The Third Circuit in Blue Mountain held that the parodic MySpace

                            profile, while vulgar and offensive, did not cause the type of “substantial

                            disruption” which would have justified even a ten-day suspension of the

                            student due to the protections of the First Amendment.

                                  66.    A copy of Blue Mountain decision was provided with the July 1,
OUTSIDE LEGAL COUNSEL PLC




                            2019 letter. Exhibit F.
     www.olcplc.com




                                  67.    Despite the clear teaching of Blue Mountain, Defendant

                            MATTHEW A. CAIRY and Defendant FREELAND COMMUNITY SCHOOL

                            DISTRICT failed to 1.) halt the expulsion hearing against H.K. or 2.) withdraw

                            the suspension from H.K.’s school record.

                                  68.    Instead, Defendant MATTHEW A. CAIRY and Defendant

                            FREELAND COMMUNITY SCHOOL DISTRICT push forward and convened

                            a hearing on expulsion.

                                  69.    Before the hearing commenced, counsel for H.K. and Defendant

                            MATTHEW A. CAIRY met to determine if a formal hearing was required.




                                  2 On the same day, the Third Circuit also issued the en banc companion decision
                            of Layshock v. Hermitage School Dist., 650 F.3d 205 (3rd Cir. 2011). See also Bell v.
                            Itawamba County School Bd., 774 F.3d 280 (5th Cir. 2014).

                                                                     15
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19           PageID.16    Page 16 of 22




                                  70.    A hearing was not required due to the limited ‘no contest’ of

                            specific facts which solely consisted of the following—

                                         a.     H.K. created the Instagram account;

                                         b.     H.K. shared the password with his friends; and

                                         c.     H.K. posted the Gas Pump Post.

                                  71.    No other facts were admitted by H.K. or otherwise found by

                            Defendant MATTHEW A. CAIRY (as the hearing officer), including no finding
OUTSIDE LEGAL COUNSEL PLC




                            that the “inappropriate” posts were posted by or were the legal responsibility
     www.olcplc.com




                            of H.K.

                                  72.    Based on the limited stipulated facts for purposes of that hearing,

                            Defendant MATTHEW A. CAIRY and Defendant FREELAND COMMUNITY

                            SCHOOL DISTRICT self-concluded that H.K. violated Rule 10 of the General

                            Rules and Recommendations (gross misbehavior)3 for the following actions

                            on May 11-13, 2019:

                                      a. posting of a fake Instagram account;

                                      b. impersonating a teacher under an assumed name;

                                      c. posting4 to that account as a teacher; and



                                  3 Rule 10 is on Page 15 of Exhibit A which provides that “[s]tudents guilty of gross
                            misbehavior, persistent disobedience or having habits detrimental to the school will be
                            suspended or excluded from Freeland Schools.”
                                  4 As noted above, the only post that served as the basis for this finding was the

                            Gas Pump Post which is attached as Exhibit B-2.

                                                                       16
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.17   Page 17 of 22




                                     d. sharing the Instagram username and password with others.

                                  73.    None of these actions occurred during school hours or on school

                            grounds and Defendant MATTHEW A. CAIRY did not make such a finding

                            or take the same in account despite being informed of the same by the July

                            1, 2019 letter.

                                  74.    None of the actions found caused a substantial disruption to the

                            school or to forecast a substantial disruption, and Defendant MATTHEW A.
OUTSIDE LEGAL COUNSEL PLC




                            CAIRY did not make such a finding.
     www.olcplc.com




                                  75.    All other disciplinary charges were dismissed.

                                  76.    Based solely on those above-listed undisputed acts from May 11-

                            13, 2019 during non-school hours, Defendant MATTHEW A. CAIRY and

                            Defendant FREELAND COMMUNITY SCHOOL DISTRICT imposed a 10-

                            day suspension punishment, instead of the expulsion sought by Defendant

                            TRACI L. SMITH and/or Defendant MATTHEW A. CAIRY for H.K.’s exercise

                            of speech protected under the First Amendment.

                                  77.    H.K. has never been convicted of any crime and any possible

                            charges related thereto have been disclaimed by the local prosecuting

                            authority.

                                  78.    During the development of these events, Defendant FREELAND

                            COMMUNITY SCHOOL DISTRICT had a legal obligation to provide H.K.


                                                                  17
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.18   Page 18 of 22




                            with a public education and H.K.’s teachers would provide said education via

                            work assignments to H.K. to allow him to maintain his grades and class work.

                                  79.    For the summer of 2019, H.K. had to attend summer classes to

                            make up the grade for the failed biology class as a result of Steven M.

                            Schmidt’s failure to provide homework likely as a result of his anger towards

                            H.K. for exercising his First Amendment rights.

                                  80.    Having to take these summer classes caused monetary losses
OUTSIDE LEGAL COUNSEL PLC




                            to Plaintiff JASON KUTCHINSKI.
     www.olcplc.com




                                  81.    This lawsuit now follows.

                                                         COUNT I
                                        FIRST AMENDMENT VIOLATIONS // 42 U.S.C. § 1983
                                  82.    The prior allegations are realleged word for word herein.

                                  83.    The actions and resulting punishment of H.K. for his off-campus

                            parody profile of Steven M. Schmidt by each Defendant violates H.K.’s rights

                            under the First Amendment to the United States Constitution, as applied to

                            the states by the Fourteenth Amendment, and 42 U.S.C. § 1983.

                                  84.    Defendants’ acts and resulting punishment of H.K. for creating

                            an off-campus parody Instagram account was done in retaliation after

                            exercising constitutionally protected activity.




                                                                     18
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19      PageID.19   Page 19 of 22




                                  85.   Defendants’ acts and resulting punishment of H.K. was a mere

                            desire to avoid the discomfort and unpleasantness of an unpopular viewpoint

                            posted by others.

                                  86.   The provisions in the disciplinary policies under which H.K. was

                            punished are unconstitutionally overbroad and vague, on their face and as

                            applied to H.K., in that they, inter alia, fail to distinguish out-of-school speech

                            from in-school expression and they are not limited to student speech that
OUTSIDE LEGAL COUNSEL PLC




                            causes a material and substantial disruption to the school day.

                                        H.K.’s speech occurred completely off-campus and failed to
     www.olcplc.com




                                  87.

                            cause substantial disruption to the school or to forecast substantial disruption

                            to the school.

                                  88.   Defendants had no reasonable apprehension of disturbance

                            from students at Freeland Community School District.

                                  89.   The vague and overbroad policies and related punishment

                            unlawfully prohibit and chill speech that is protected by the First Amendment.

                                  90.   H.K. has suffered injury and damages as a result of the

                            Defendants’ actions, decisions, and policies, including, but not limited to,

                            educational expenses, attorney fees, mental anguish, and suffering, and

                            injury to H.K.’s reputation.




                                                                    19
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19      PageID.20   Page 20 of 22




                                  91.   Defendants’ actions were designed to intentionally or wantonly

                            cause harm to H.K. in the utter disregard of H.K.’s federally protected rights.

                                  92.   Defendants (in their official capacity) and Defendant FREELAND

                            COMMUNITY SCHOOL DISTRICT are liable under the Monell standard as

                            flowing from the execution of a policy or custom pursuant one or more of the

                            four methodologies provided by Thomas v. City of Chattanooga, 398 F.3d

                            426, 429 (6th Cir. 2005).
OUTSIDE LEGAL COUNSEL PLC




                                                         JURY DEMANDED
     www.olcplc.com




                                  93.   A jury is demanded for all triable issues.

                                                        RELIEF REQUESTED

                                  94.   WHEREFORE, this Court is requested to—

                                        a.    Declare that the Defendants’ action(s) against H.K. for
                                              limited involvement with and posting on the parody
                                              Instagram account violates his rights under the First
                                              Amendment to the United States Constitution;
                                        b.    Declare that Defendants’ disciplinary action against H.K.
                                              for conduct that occurred at a student’s home, off-campus,
                                              and/or outside of school-sponsored events exceeds the
                                              disciplinary authority granted Defendants by the First
                                              Amendment to the United States Constitution, as applied,
                                              and thus unconstitutional;

                                        c.    Declare that the disciplinary policies that have been and
                                              may be used to punish speech which takes place at a
                                              student’s home, off-campus, and/or outside of school-
                                              sponsored events are excessively vague and overbroad,
                                              and thereby violate the First Amendment to the United
                                              States Constitution;


                                                                  20
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.21   Page 21 of 22




                                       d.    Enjoin Defendants from any continuing punishment or
                                             sanction against H.K. on account of his constitutionally
                                             protected speech, including:

                                                  i.     reinstating to H.K. all rights, privileges, and
                                                         benefits to which he was and may be entitled
                                                         as if no disciplinary punishment had occurred;

                                                  ii.    removing the imposed punishment of holding
                                                         H.K. to an extremely “limited level of tolerance”
                                                         of any incidences of misuse of technology or
                                                         social media now or into the future; and

                                                 iii.    expunging from H.K.’s school records of all
                                                         references to the incident in question;
OUTSIDE LEGAL COUNSEL PLC




                                       e.    Enjoin Defendants from enforcing the school disciplinary
     www.olcplc.com




                                             policies against H.K. for expression that takes place
                                             outside of school or school-sponsored activities which fail
                                             to cause any substantial disruption to the school or to
                                             forecast a substantial disruption;

                                       f.    Award all reasonable damages in an amount to be
                                             determined;

                                       g.    Award costs and attorney fees pursuant to 42 U.S.C. §
                                             1988; and
                                    h. Grant such other relief as this Court deems just and appropriate.




                                                                 21
                            Case 1:19-cv-13810-JEL-PTM ECF No. 1 filed 12/30/19   PageID.22   Page 22 of 22




                            Date: December 30, 2019               RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  BY PHILIP L. ELLISON (P74117)
                                                                  Counsel for Plaintiff
                                                                  PO Box 107
                                                                  Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  pellison@olcplc.com

                                                                  /s/ Matthew E. Gronda
                                                                  MATTHEW E. GRONDA (P73693)
                                                                  Counsel for Plaintiff
OUTSIDE LEGAL COUNSEL PLC




                                                                  PO Box 70
                                                                  St. Charles, MI 48655
     www.olcplc.com




                                                                  (989) 249-0350
                                                                  matthewgronda@gmail.com




                                                                 22
